Citation Nr: 0524362	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from October 
1944 to March 1946 and from September 1950 to August 1951.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  By rating decision dated in February 1950, the RO denied 
service connection for a back disability, and so informed the 
veteran of the decision that same month.  

3.  In August 1971, the RO confirmed and continued the prior 
denial and the veteran was informed of that determination 
that same month.  No response was received from the veteran.  

4.  Evidence received since the August 1971 determination 
does not relate to an unestablished fact necessary to 
substantiate the claim; is either cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim; and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1971 rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2005).

2.  Evidence received since the August 1971 denial is not new 
and material, and the veteran's claim of entitlement to 
service connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2005); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran wishes to reopen his claim of service connection 
for a back disability initially denied by the RO in February 
1950.  In August 1971, the RO confirmed and continued the 
prior denial.  The veteran was informed of that determination 
that same month.  No response was received from the veteran.  
Having carefully considered the appellant's contentions and 
the evidence of record, the Board finds that new and material 
evidence has not been submitted that is sufficient to warrant 
the reopening of the claim.

By rating decision dated in February 1950, the RO denied 
service connection for a back disability, and so informed the 
veteran of the decision that same month.  The RO considered 
service medical records which showed no treatment for a back 
disability.   In August 1971, the RO confirmed and continued 
the denial, after considering service medical records from 
both periods of service, which included complaints of back 
pain and reports of X-rays which were negative in March 1951.  
The RO also considered a July 1971 letter from a private 
examiner's statement that the veteran was treated for back 
pain in 1971 and that he was referred to a specialist for 
surgery.  The RO also considered a statement from the 
veteran's wife in which she reported that the veteran wrote 
her during service about his back problems.  The RO found the 
denial should be confirmed and continued.  The veteran was 
informed of that decision in August 1971.  

Because the veteran did not respond to the August 1971 
determination, the denial is final, and the merits of the 
claim may only be examined upon the submission of "new and 
material" evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  



VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in November 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also told that the RO needed medical 
evidence from him.  As such, the Board finds that the letters 
satisfied VA's duty to notify the appellant, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court" or CAVC`) held that compliance with 38 U.S.C.A. § 
5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App.112 (2004) (Pelegrini II).  Here, 
notice was provided prior to the initial denial of the claim.  
The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim on this issue.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Laws and Regulations

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2004)].  Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2005). If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  In order to complete an appeal, a 
claimant must file a substantive appeal within sixty days of 
the mailing date of the SOC, or within the remaining time, if 
any, of the one-year period following notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 2005); 38 
C.F.R. § 20.302(b) (2004).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 
5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.102, 3.156, 20.1105.  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim for service connection for that disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Discussion

At the time of the last final denial in August 1971, the 
evidence included the appellant's service medical records, a 
letter from a private examiner concerning treatment for the 
back in 1971, and a letter from the veteran's wife indicating 
that he wrote her about his back complaints during service.  

Evidence added to the record since the August 1971 denial 
includes statements by the veteran and private medical 
records for various medical complaints.  Records pertaining 
to the back are dated from March to June 2000, and show that 
the veteran was seen in March 2000 for back discomfort.  It 
was noted that he had undergone a lumbar laminectomy several 
years prior with increasing pain.  It was noted that he had 
evidence of some spinal stenosis at L4 and L2-L3.  An MRI 
showed multiple levels of degenerative spurring with no 
evidence of herniated disc pulposus or spinal stenosis and 
evidence of previously left laminectomy with post surgical 
scarring in the left L4-5 disc space.  In June 2000, it was 
noted that the veteran had been seen twice before and had two 
epidural injections. Another injection was administered at 
that time.  

The private medical records are new, in that they were not 
before the RO at the time of the last prior denial; however 
the records are not material since they relate to the 
veteran's current symptoms and are therefore cumulative in 
nature.  It was established that the veteran has a current 
back problem at the time of the last prior denial.  The 
veteran, as a layperson without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In Moray v. Brown, 5 Vet. 
App. 211 (1993).  In addition, The Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the CAVC specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108." Accordingly, in 
addition to not being new, the veteran's statements are not 
material to the issue since they relate to a current 
disability and are cumulative in nature.  

The evidence currently submitted does not raise a reasonable 
possibility of substantiating the claim, since it is 
cumulative of evidence previously of record.  Absent a 
finding that new and material evidence has been received, the 
claim must be denied.




ORDER

New and material evidence has not been received, and the 
claim of entitlement to service connection for a back 
disability is not reopened.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


